ACCEPTED
                                                                                                            06-14-00110-CR
                                                                                                 SIXTH COURT OF APPEALS
                                                                                                       TEXARKANA, TEXAS
                                                                                                     12/14/2015 10:35:46 AM
                                                                                                           DEBBIE AUTREY
                                                                                                                     CLERK

                                        NO. 06-14-00110-CR

 CODY LANG THOMAS                                §       IN THE
                                                                                       FILED IN
                                                 §                              6th COURT OF APPEALS
 v                                               §       6th COURT                TEXARKANA, TEXAS
                                                 §                             12/14/2015 10:35:46 AM
 STATE OF TEXAS                                  §       OF APPEALS                 DEBBIE AUTREY
                                                                                        Clerk
             MOTION TO EXTEND TIME TO FILE MOTION FOR REHEARING

TO THE HONORABLE JUSTICES OF SAID COURT:

        Now comes The State of Texas, Appellee in the above styled and numbered cause, and

moves this Court to grant an extension of time to file Appellee’s Motion for Rehearing, pursuant to

Rule 49.8 of the Texas Rules of Appellate Procedure, and for good cause shows the following:

        1.      This case is on appeal from the 8th Judicial District Court of Hopkins County, Texas.

        2.      The case below was styled the STATE OF TEXAS vs. CODY LANG THOMAS and

numbered as 1423904.

        3.      The Appellant was convicted and sentenced by the judge to 20 years in the

penitentiary after pleading guilty and going “open” to the court for punishment.

        4.      On Friday, November 20, 2015, the Court reversed the trial court’s sentence and

remanded the case to the trial court for a new punishment hearing. While the State does not disagree

with the Court’s detailed opinion on the main issue of enhancement, the State does believe, based on

the procedure of this case and the understanding of all parties at the time of the plea, this case should

be remanded for a wholly new trial and not sentencing alone. The State would ask this Court for

more time to elaborate on this argument in a Motion for Rehearing.

        5.      Appellee’s Motion for Rehearing was due 15 days after the Court’s judgment or

order, which was rendered on November 20, 2015. Pursuant to Rule 49.8 of the Texas Rules of

Appellate Procedure, this Motion is being filed within 15 days after the date the original motion was
due.

         6.   No previous extensions to file the motion have been received by Appellee in this

cause.

         7.   Appellee requests a fifteen (15) day extension due to the following:

              i.      The Court’s order was received on Friday, November 20, 2015. Appellee’s

              attorney returned to work from his honeymoon on Tuesday, November 17, 2015 after

              being out of town for more than 10 days.

              ii.     Appellee’s attorney was preparing to try State of Texas v. Jackqulyn Henry

              Erwin, which involved delivery of methamphetamines and a punishment range of 5

              years to life. In lieu of trial, the Defendant in that case pled to 20 years in prison on

              November 23, 2015.

              iii.    Appellee’s attorney has been preparing to try State of Texas v. Javier Perez

              Garcia, an Indecency with a Child case, which is set to begin testimony on January

              5, 2016 after conducting voir dire on Monday, January 4, 2015. This offense

              occurred approximately 7.5 years ago and involves much investigation including, but

              not limited to, coordinating with the Boulder County, Colorado’s District Attorney’s

              Office where the defendant has been handled previously.

              iv.     Appellee’s attorney attended the TDCAA “Elected Prosecutor’s Course” in

              San Antonio beginning on December 2, 2015 and concluding on Friday, December 4,

              2015.
       WHEREFORE, PREMISES CONSIDERED, Appellee prays that this Court grant this

Motion to Extend Time to File Motion for Rehearing, and for such other and further relief as the

Court may deem appropriate.

                                            Respectfully submitted,

                                            By:        //s// Will Ramsay
                                                  Will Ramsay
                                                  8th Judicial District Attorney
                                                  State Bar No. 24039129
                                                  P.O. Box 882
                                                  110 Main Street
                                                  Sulphur Springs, TX 75482
                                                  Ph: (903) 885-0640
                                                  Fax: (903) 885-0641
                                                  wramsay@hopkinscountytx.org
                                                  Attorney for Appellee




                                 CERTIFICATE OF SERVICE

	     I hereby certify that a copy of the above and foregoing MOTION TO EXTEND TIME
TO FILE MOTION FOR REHEARING was delivered via email to Martin Braddy, Attorney
for Appellant, on December 14, 2015.




                                   //s//Will Ramsay
                              WILL RAMSAY—Attorney for the Appellee